internal_revenue_service number release date index number ---------------------------------------------- ------------------------------ ------------------------ --------------------------------------------------- ----------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-121516-06 date january --------------------------------------------------------------- ------------------ -------------------------------- ----------------------------- --------------------------------------------------------------------------------- legend legend decedent spouse daughter grandson trust ------------------------------------------------------------------------------------------------------------ a date date date attorney x dear ------------------- ------------------ --------------------- ---------------------- ------------------------ ---------------------------- ----------- this is in response to the date letter and prior correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever a_trust into an exempt and nonexempt trust under sec_26_2654-1 of the generation-skipping_transfer gst tax regulations and to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to the exempt trust the facts and representations submitted are summarized as follows on date decedent created trust a revocable_trust under the terms of trust upon decedent’s death the principal of trust shall be divided into a marital trust and a credit_shelter_trust plr-121516-06 decedent died testate on date survived by spouse daughter and grandson the executrix of decedent’s estate is daughter the current trustee of trust is daughter and a article iii of trust provides that marital trust is to be divided into an exempt part marital trust and a non-exempt part marital trust the exempt part marital trust is to be funded with an amount equal to decedent’s available gst_exemption the balance or all of the marital trust shall be allocated to the non-exempt part marital trust upon spouse’s death any accrued or undistributed_income of the marital trust is to be distributed to her estate pursuant to the terms of trust spouse also has a special testamentary_power_of_appointment to appoint the remaining principal of marital trust to or for the benefit of any one or more of decedent’s issue any unappointed principal of the exempt part marital trust that is wholly exempt from gst tax by reason of the allocation of decedent’s gst_exemption shall fund the exempt trust for the benefit of grandson grandson’s trust pursuant to the terms of trust the balance of the principal of the exempt part marital trust and any remaining unappointed principal of the non-exempt part marital trust shall be divided into a gst exempt share and a gst non-exempt share the gst exempt share shall consist of that fraction of the portion of trust principal disposed of under paragraph b which is includable in spouse’s gross_estate and with respect to which she is treated as the transferor for gst tax purposes the numerator of which is spouse’s available gst_exemption and the denominator of which is the value of such portion as finally determined for federal estate_tax purposes in spouse’s estate the balance or all of the principal shall be the gst non-exempt share the gst exempt share shall fund the grandson’s trust article iii further provides that the executor is authorized to elect any part or all of marital trust created under trust to be treated as qtip under sec_2056 the executor is also authorized to make the reverse_qtip_election under sec_2652 with respect to the exempt part marital trust and to allocate decedent’s remaining available gst_exemption to the property constituting the exempt part marital trust decedent’s attorney attorney prepared the united state estate and generation-skipping_transfer_tax return form_706 on schedule m bequests etc to surviving_spouse a qtip_election under sec_2056 was made with respect to marital trust on schedule r generation-skipping_transfer_tax dollar_figurex of decedent’s available gst_exemption was allocated to grandson’s trust attorney did not advise decedent’s estate to sever marital trust into an exempt trust and nonexempt trust or to make the reverse_qtip_election spouse died on date without exercising the special_power_of_appointment granted to her the errors were discovered upon review of spouse’s estate you have requested an extension of time under sec_301_9100-1 and sec_301_9100-3 of days to sever marital trust into the exempt part marital trust and the non-exempt sec_2631 provided that for purposes of determining the inclusion_ratio plr-121516-06 part marital trust pursuant to sec_26_2654-1 and to make a reverse_qtip_election under sec_2652 for the exempt part marital trust sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation once made shall be irrevocable exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed unused gst_exemption by the executor of the decedent's_estate is made on the appropriate united_states estate and generation-skipping_transfer_tax return form_706 or form 706na filed on or before the date prescribed for filing the return by sec_6075 including any extensions actually granted the due_date an allocation of gst_exemption to a_trust whether or not funded at the time the form_706 or form 706na is filed is effective if the notice of allocation clearly identifies the trust and the amount of the decedent's gst_exemption allocated to the trust sec_26_2632-1 provides in part that an allocation of a decedent's sec_2632 provides that any allocation by an individual of his gst sec_2632 provides that any portion of such individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows -- a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after such individual's death sec_2652 provides in part that for purposes of chapter the term sec_2652 provides in part that in the case of -- a any trust with transferor means -- a in the case of any property subject_to the tax imposed by chapter the decedent an individual shall be treated as transferring any property with respect to which such individual is the transferor respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for purposes of chapter as if the election to be treated as qualified_terminable_interest_property had not been made reverse_qtip_election sec_26_2654-1 provides in part that the severance of a_trust that is under sec_301_9100-1 the commissioner may grant a reasonable extension of sec_26_2652-2 provides that an election under sec_2652 is made on the plr-121516-06 return on which the qtip_election is made included in the transferor's gross_estate into two or more trusts is recognized for purposes of chapter if the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides in part that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief as a result of the qtip_election made on the form_706 spouse is considered the transferor of the property for gst tax purposes therefore decedent's remaining gst_exemption may not be allocated to marital trust however if marital trust is severed into the exempt part marital trust and the non-exempt part marital trust and a reverse_qtip_election under sec_2652 is made with respect to the exempt part marital trust decedent will be treated as the transferor of the exempt part marital trust assets based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time of days from the date of this letter is granted to sever marital trust into a exempt part marital trust and a non-exempt part marital trust and to file a supplemental form_706 making the reverse_qtip_election with respect to the exempt part marital trust as a result of the severance of marital trust and the reverse qtip sec_301_9100-3 provides in part except as provided in sec_301 plr-121516-06 election with respect to the exempt part marital trust decedent's remaining gst_exemption will be allocated in accordance with the rules provided in sec_2632 the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely william p o'shea associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
